DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 6, and 8-10 have been cancelled.
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/26/2020 is again acknowledged.
Claims 3-5 and 7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:
The claim as amended as a part (B) but no corresponding part (A).  The claim recites a “pharmaceutical composition comprising: a recombinant or isolated human polypeptide comprising SEQ ID NO:2; and, (B) a pharmaceutically acceptable carrier.” 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. The claim recites a pharmaceutical composition comprising a recombinant or isolated human polypeptide of SEQ ID NO: 2 and a pharmaceutically acceptable carrier.  The polypeptide of SEQ ID NO: 2 appears to be naturally a occurring human protein.  The pharmaceutically acceptable carriers of claim 1 include water.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of “isolated” and “recombinant” does not result in a polypeptide that is markedly different from its naturally occurring counterpart.  This judicial exception is not integrated into a practical application because the addition of a pharmaceutically acceptable carrier does not add a meaningful limitation and is nothing more than an attempt to generally link the product of nature to a particular technological environment.  The inclusion of a pharmaceutically acceptable carrier such as water does not result in a markedly different product from that found in nature.
  There is no evidence of record that a composition containing the protein of SEQ ID NO: 2 and a pharmaceutically acceptable carrier such as water possesses any properties that are markedly different from the individual naturally occurring polypeptide.  
The claimed composition is directed to a product of nature judicial exception without significantly more.  The claimed composition is not patent eligible subject matter.


The claimed composition is not patent eligible subject matter. 
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While the specification discloses SEQ ID NO: 2 on page 2, the specification does not identify what the polypeptide of SEQ ID NO: 2 corresponds to or how to use it.  At least for example, the specification does not disclose that expression of this polypeptide is regulated by distant acting transcriptional enhancers where interruption of these distant acting transcriptional enhancers by deletions prevents expression of this polypeptide thereby leading to certain disease conditions. No particular activity is disclosed for the claimed polypeptide. It is not known how to use a polypeptide having no known activity.  It is not known how to use a pharmaceutical composition comprising a polypeptide having no known activity and a pharmaceutically acceptable carrier.
Applicant’s 2/17/2022 response points to the reference by Oz-Levi et al.  The document does not speak to the activity or use of the claimed polypeptide of SEQ ID NO: 2 or a pharmaceutical composition containing it.  First of all, this reference was published July 2019, well after the effective filing date of the instant application (filed 5/22/2019 with a priority claim to 5/22/2018) and does not establish enablement of the claimed invention at the time of the effective filing date.  This information would not have been known at the time of the effective filing date.  Furthermore, the portion of this document referred to by applicant concerns deletion of a gene and complementation with a transgene.  The instant specification does not disclose or suggest such experiments. It is unclear whether the experiments in Oz-Levi et al. used materials that would not have been known or available at the time of the effective filing date.  See for Percc1 mouse transgene and chr17ΔICR/ΔICR transgenic mice used in the complementation experiments.  See at least experimental design sections on pages 9 and 11 of Oz-Levi et al.  (It is noted that the Oz-Levi et al. document submitted is the author manuscript and has different pagination than the published document.)  Applicant is directed to MPEP 2164.05 and MPEP 2164.05(a).  Finally, applicant has acknowledged that the Percc1 sequence in the document is not identical to instant SEQ ID NO: 2.  The Percc1 amino acid sequence has an additional alanine (A) at the C-terminus that is not present in instant SEQ ID NO: 2.   It is noted that the Oz-Levi et al. document submitted by applicant does not provide the amino acid sequence of SEQ ID NO: 2.   The Uniprot accession number A0A1W2PR82 was integrated into the UniprotKB/Swiss-Prot database on 18 September 2019, well after the effective filing date of the instant application.  This entry was most recently modified on 23 February 2022.  It is the twenty second version of the entry. The examiner has made this Uniprot entry of record.
Applicant is again advised that a sequence search of SEQ ID NO: 2 did not reveal any known and characterized proteins that had significant homology with this sequence.  This is confirmed by page 4, lines 1-2, of Oz-Levi et al. which indicates homology- and structure- based searches by applicant failed to identify similarities between PERCC1 and known proteins.
	An invention must be enabled as of its effective filing date.  It would not have been known how to use the claimed pharmaceutical composition at the time of the effective filing date. The claim is not enabled for the how to use component of 35 USC 112, 1st paragraph.
	The claim is not enabled.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (U.S. Patent No. 6,822,072, of record) in view of NCBI XM_011522780 (Homo sapiens uncharacterized LOC105371045 1(675 bp mRNA linear) 12-MAR-2015, accessed 7/7/2020, of record).
Edwards et al. discloses using expressed sequence tags (ESTs) and recombinantly producing the encoded proteins.  These proteins can be used to produce antibodies in order to further characterize the gene and encoded protein.  The isolated or purified protein can be used in combination with a carrier or adjuvant to raise antibodies.  See at least abstract; Example 35 at columns 92-95; Example 63 at columns 128-130; column 2, lines 44-57; and column 8, line 59, through column 10, line 45.  Edwards et al. does not disclose instant SEQ ID NO: 2.
NCBI XM_011522780 discloses an mRNA encoding a human protein.  The document discloses the translated coding sequence.  This encoded protein corresponds to instant SEQ ID NO: 2.
It would have been obvious to produce the protein disclosed in NCBI XM_011522780 recombinantly in order to further characterize it and determine any useful properties as taught by Edwards et al.  It would have been further obvious to isolate or purify the protein and combine it with a carrier or adjuvant for use in raising antibodies as taught by Edwards et al., thereby arriving at the claimed pharmaceutical composition of instant claim 1.  One would have been motivated to do so in order to further characterize previously uncharacterized coding sequences (i.e. open reading frames or ESTs).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa